FILED 

                                                                    SEPTEMBER 3, 2015 

                                                                  In the Office of the Clerk of Court 

                                                                W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                           )
                                               )         No. 32103-7-111
                     Respondent,               )
                                               )
       v.                                      )
                                               )
TYSON J. ROMANESCHI,                           )         UNPUBLISHED OPINION
                                               )
                     Appellant.                )

       KORSMO,   J. - Tyson Romaneschi appeals his convictions for first degree child

assault, violation of a protection order, and violation of a no-contact order, raising several

contentions. We conclude that the court properly admitted his statements to the police,

his instructional error and jury conference reporting challenges were not preserved for

appeal, and the evidence was sufficient to support the assault conviction. Accordingly,

the convictions are affirmed.

                                          FACTS

       Mr. Romaneschi and Shayna Tipton are the parents ofE.R., a daughter who was

six weeks old at the time of the incidents at issue here. On February 6, 2012, Ms. Tipton

took E.R. to the doctor due to illness. The doctor determined that the child had lost

weight and she was suffering from an infection that required hospitalization. X-rays
No. 32103-7-111
State v. Romaneschi


taken at the hospital showed numerous fractures in the child's ribs, as well as some

fractures in her limbs. The injuries were at varying stages of healing. An investigation

was begun.

       The police made arrangements to interview Ms. Tipton the next day. Mr.

Romaneschi accompanied her to the appointment at the police station. Both parents were

separately interviewed after having their Miranda! rights read to them and agreeing to

talk to the detectives. The detectives told the parents about the medical findings, advised

that the injuries were not accidental, and asked what they knew about the cause of the

InJunes.

       Mr. Romaneschi was first interviewed by a male detective, and then a female

detective replaced the first detective. Mr. Romaneschi told the detectives that he would

squeeze E.R. to get her to go to sleep; the harder the child would cry, the faster she would

go to sleep. He also sometimes would rapidly raise her legs to her nose. He told the

detectives that he had no idea he might be hurting the child. Over the course of the 40

minute interview, he would both get angry and then also cry. He explained that he was

frustrated about being unemployed for three years. He then ended the interview and left

the building with Ms. Tipton. The following day he called a detective on the telephone

and blamed the hospital for the injuries suffered by E.R.                                      ~

                                                                                               f

       !   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).          I
                                                                                               I
                                              2

                                                                                               I
                                                                                               i
No. 32103-7-II1
State v. Romaneschi


       He was arrested soon thereafter. The prosecutor filed one count of first degree

child assault, alleging that the defendant intentionally assaulted the child, thereby causing

substantial bodily harm and that he had previously engaged in a pattern or practice of

assaulting the child. Charges of violation of a no-contact order, violation of a protection

order, and witness tampering also were filed. A CrR 3.5 hearing was held and Mr.

Romaneschi's statements to the police were found admissible. CrR 3.5 findings were

entered. Clerk's Papers (CP) at 117-119. The matter then proceeded to jury trial.

       At trial, the State's medical experts described the child's healthy birth and early

development, as well as the urinary tract infection that led to hospitalization and the

discovery of the fractures. The experts opined that the injuries were not accidental. A

defense expert testified otherwise, ascribing the condition to rickets.

       At the conclusion of testimony, the jury was sent off on its noon recess and the

parties and the court held an instruction conference primarily related to a lesser included

offense instruction before breaking for lunch. Report of Proceedings (RP) at 920-928.

After lunch, the jury instruction conference resumed in the courtroom outside the

presence of the jury. The judge directed the court reporter not to report the conference.

RP at 929. When the conference concluded, the court went back on the record. Neither

party had any objections or exceptions. The court then read the instructions to the jury

and the parties made their closing arguments. As it was then the end of the day, the jury

was instructed to go home and begin deliberations the next morning.

                                              3

No. 32103-7-II1
State v. Romaneschi


       After the jury had left, the trial judge pointed out that the definitional instruction

for child assault had included the language of the torture alternative means of committing

assault, even though that alternative had not been charged and the elements instruction

correctly recited only the charging theory. RP at 998. Defense counsel noted that he had

missed the issue, too. The court suggested striking the additional language; counsel

agreed. RP at 998-999. A correct definitional instruction was submitted in writing to the

jury, but the instruction was never read to the jury. CP at 255.

       The jury convicted Mr. Romaneschi of first degree assault and found the presence

of two aggravating factors-the victim was particularly vulnerable and the defendant

used a position of trust to commit the crime. The jury also found Mr. Romaneschi guilty

of the no-contact and protection order violations, but was unable to agree on the witness

tampering count.

       The court imposed a standard range sentence of 120 months for the assault

conviction, and concurrent 364 day sentences on the two gross misdemeanor offenses.

Mr. Romaneschi then timely appealed to this court.

                                        ANALYSIS

       This appeal presents four challenges that we address as three issues. We first

consider Mr. Romaneschi's challenge to the admission of his statement to the police, then

consider the two jury instruction related challenges together, and finally address the

sufficiency of the evidence to support the assault conviction.

                                              4

No. 32103-7-III
State v. Romaneschi


       Statement to the Police

       Mr. Romaneschi contends that his statement to the police should not have been

admitted, arguing that he was coerced into giving inculpatory information. To that end,

he challenges court's finding 13 that there was no testimony that any coercive or tricky

techniques were used by law enforcement. We conclude that the finding is supported by

substantial evidence and also agree that the detectives did not coerce a statement from

Mr. Romaneschi.

       A trial court's suppression hearing findings are reviewed for substantial evidence,

when challenged, and will be treated as verities if not challenged. State v. Hill, 123
Wash. 2d 641, 644-646, 870 P.2d 313 (1994). Substantial evidence is defined as      ~'a


quantum of evidence sufficient to persuade a rational fair-minded person the premise is

true." Sunnyside Valley Irrigation Dist. v. Dickie, 149 Wn.2d 873,879, 73 P.3d 369

(2003). All evidence is viewed in the light most favorable to the prevailing party and

deference must be given to the fact-finder. Freeburg v. City o/Seattle, 71 Wash. App. 367,

371-372,859 P.2d 610 (1993). An appellate court may not substitute its view of the

evidence for that of the fact-finder. Quinn v. Cherry Lane Auto Plaza, Inc., 153 Wn.

App. 710, 717, 225 P.3d 266 (2009). A trial court's legal determinations are reviewed de

novo. Sunnyside, 149 Wash. 2d at 880.




                                             5

No. 32103-7-III
State v. Romaneschi


       Statements made to police are inadmissible if they are the product of police

coercion, even if the defendant was properly advised of his right against self-

incrimination. State v. DeLeon, 185 Wn. App. 171,200,341 P.3d 315 (2014). Typically,

coercion will be found if a confession is extracted by threat, in exchange for a promise

from the police, or is the result of improper influence. Id. at 202 (internal citations and

quotations omitted). The party claiming coercion bears the burden of proving its

existence. Horn v. State, 52 Wn.2d 613,614,328 P.2d 159 (1958); State v. Bird, 31
Wash. 2d 777, 781,198 P.2d 978 (1948). Courts adjudge claims of coercion by looking to

the entirety of the circumstances, including the length of the interrogation, the

defendant's maturity and mental health, and whether he was advised of his rights. State

v. Unga, 165 Wash. 2d 95, 101, 196 P.3d 645 (2008).

       In support of his argument, Mr. Romaneschi claims that the two detectives were

playing "bad cop, good cop" with him, had stated that they disbelieved him, and that he

became agitated and angry over the accusations. Those contentions do not establish

coercion and fail to establish that the court erred in finding no untoward conduct by the

police. An officer telling a suspect that she does not believe his story is neither improper

nor coercive. Neither has Mr. Romaneschi provided any authority suggesting that

alternating questioning by officers displaying varying approaches is somehow coercive.

Similarly, a suspect's emotional reaction to questioning is not coercion by the police. In




                                              6

No. 32103-7-III
State v. Romaneschi


all, these contentions do not undercut the trial court's finding of fact that there was no

.coercive behavior during the interview. It was supported by substantial evidence.

       The totality of the circumstances likewise supports the conclusion that the

statements were voluntary. Mr. Romaneschi voluntarily came down to the police station

for Ms. Tipton's interview and agreed to talk to the detectives despite knowing the

subject of the interview. Even though not in custody, he was advised of his Miranda

rights and agreed to talk to the detectives. He was interviewed in a conference room by

one detective at a time for a combined period of less than 45 minutes. He was never

threatened, nor did officers offer him any inducement to confess. He later chose to

terminate the interview and leave. Mr. Romaneschi was in control of this interview from

his decision to start it to his decision to conclude it. This is not a picture of a young man

forced to make a statement to the police.

       The trial court correctly denied the motion to suppress. Substantial evidence

supported its factual finding that there was no coercive police behavior during the

interview. The totality of the circumstances confirms that the statements made to the

police were voluntary. There was no error.

       Instruction Related Issues

       Mr. Romaneschi also contends that the trial court erred both in not having a

portion of the jury instruction conference reported and in its treatment of instruction 9

defining the crime of first degree child assault. Because he did not object in the trial

                                              7

No. 32103-7-111
State v. Romaneschi


court and does not establish manifest constitutional error, we treat these two contentions

together.

       The general rule in Washington is that an appellate court will not consider an issue

on appeal which was not first presented to the trial court. RAP 2.5(a); State v. Scott, 110

Wn.2d 682,685, 757 P.2d 492 (1988). However, RAP 2.5(a)(3) permits a party to raise

initially on appeal a claim of "manifest error affecting a constitutional right." The error

must be both (1) manifest and (2) truly of constitutional magnitude. Id. at 688. A claim

is manifest if the facts in the record show that the constitutional error prejudiced the

defendant's trial. State v. McFarland, 127 Wash. 2d 322, 333, 899 P.2d 1251 (1995).

However, if the necessary facts are not in the record, "no actual prejudice is shown and

the error is not manifest." Id.

       With that rule in mind, we tum to the law governing Mr. Romaneschi's two

challenges. By statute, a court reporter may be required to provide "a full report of the

testimony, exceptions taken, and all other oral proceedings ... except when the judge and

attorneys dispense with his or her services with respect to any portion of the proceeding."

RCW 2.32.200. On appeal, due process of law requires that the reviewing court must

have a record of sufficient completeness to review the appellant's claims of error. State

v. Larson, 62 Wash. 2d 64, 67, 381 P.2d 120 (1963).




                                              8

No. 32103-7-111
State v. Romaneschi


       The constitution also requires that the elements instruction properly reflect all of

the elements of the crime with which the defendant is charged. State v. Smith, 131 Wn.2d

258,263,930 P.2d 917 (1997). It is error for that instruction to include alternative means

not alleged in the charging document. State v. Severns, 13 Wash. 2d 542, 548, 125 P.2d 659

(1942); State v. Chino, 117 Wash. App. 531, 540, 72 P.3d 256 (2003).2 However,

definitional instructions typically do not present issues of a constitutional nature. State v.

O'Hara, 167 Wn.2d 91,101,217 P.3d 756 (2009); Scott, 110 Wash. 2d at 690-691.

       erR 6.15 governs instructions. Before instructing the jury, the court "shall supply

counsel" with copies of the proposed instructions and verdict forms, and then allow

counsel the "opportunity in the absence of the jury to object to the giving of any

instructions and the refusal to give a requested instruction." erR 6.15( c). "The court

shall read the instructions to the jury." erR 6.15(d). Argument from the parties then

follows. Id. In order to preserve jury instruction challenges, a party must give "timely

and well stated objections" so that a trial court can correct error. Scott, 110 Wash. 2d at

685-686.

       With all of these principles in mind, Mr. Romaneschi's two challenges fail

because he cannot identify any manifest constitutional error. First, his challenge to the

failure to report the final portion of the instruction conference does not identify any


       2 The error is harmless if other instructions leave only the charged alternative
before the jury. Severns, 13 Wash. 2d at 549; Chino, 117 Wash. App. at 540.

                                              9

No. 32lO3-7-111
State v. Romaneschi


constitutional basis that would justifY review of the issue. The court reporter's obligation

to create a record arises from statute, not the constitution, and even at that the statute

allows the judge to dispense with reporting. RCW 2.32.200. Thus, if Mr. Romaneschi

wanted the latter portion reported, he needed to object. His failure to do so dooms this

claim. 3

       Mr. Romaneschi therefore claims a due process violation arising from the lack of a

proper record on appeal, but the record does not establish that anything is lacking. The

trial court took exceptions and objections on the record; the parties had none. RP at 929.

Counsel had the opportunity to object to the original version of instruction 9 on the

record, but did not do so. The record is more than adequate for this court to determine if

the issue was preserved. It was not.

       The challenge to the handling of the definitional instruction likewise is not

preserved. The court's error was in failing to re-read the instruction to the jury when it

was corrected. CrR 6.15(d). That is a violation of a court rule, but is not constitutional

error. Similarly, the erroneous instruction itself did not present a constitutional question

because it involved a definitional instruction. The jury was properly instructed on the

elements of the charged offense, which is the only constitutional question presented in




       3CrR 6.15( c) does not require an instruction conference, so it is difficult to
imagine that the non-essential conference would need to be reported.

                                              lO
No. 32103-7-III
State v. Romaneschi


this context. Accordingly, there is no constitutional question related to instruction 9 in

either of its iterations.

       Neither challenge was preserved and neither one can be considered by this court.

RAP 2.5(a).

       Sufficiency ofthe Evidence

       Mr. Romaneschi also challenges the sufficiency of the evidence to support the first

degree child assault conviction, specifically arguing that he did not intend to harm his

child. Properly viewed, the evidence supported the verdict.

       Well settled standards govern review of this issue. Evidentiary sufficiency

challenges are reviewed to see if there was evidence from which the trier of fact could

find each element of the offense proven beyond a reasonable doubt. State v. Green, 94
Wash. 2d 216, 221-222, 616 P.2d 628 (1980) (citing Jackson v. Virginia, 443 U.S. 307, 319,

99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)). The reviewing court will consider the evidence

in a light most favorable to the prosecution. ld. Reviewing courts also must defer to the

trier of fact "on issues of conflicting testimony, credibility of witnesses, and the

persuasiveness of the evidence." State v. Thomas, 150 Wn.2d 821,874-875,83 P.3d 970

(2004). "Credibility determinations are for the trier of fact and are not subject to review."

ld. at 874.




                                              11 

No. 32103-7-111
State v. Romaneschi


       As charged in this case, the elements of the crime were:

       (1) A person eighteen years of age or older is guilty of the crime of assault
       ofa child in the first degree if the child is under the age of thirteen and

          (b) Intentionally assaults the child and either:

           (ii) Causes substantial bodily harm, and the person has previously
       engaged in a pattern or practice either of (A) assaulting the child which has
       resulted in bodily harm that is greater than transient physical pain or minor
       temporary marks.

RCW 9A.36.120(1)(b)(ii)(A).4 See CP at 162; 256.

       While Mr. Romaneschi points to his love for his daughter and lack of parenting

skills as a basis for arguing that he did not intend to harm the child, his focus is wrong.

The question is not whether the defense had evidence to contest the State's evidence, but

whether or not the State had evidence that supported the jury's determination. Here, it

did.

       There were a series of broken bones over an extended period of the child's life,

evidence that not only established the bodily harm element, but also showed intent. This

was not an accident. He also admitted that the harder the child cried, the sooner she went

to sleep. Causing a child to essentially pass out from pain is certainly an assault, and Mr.

Romaneschi both knew that the child was in pain from his actions and purposely

continued that course of action in order that she would pass out. Whether or not he knew


       4 Subparagraph (B) is the "torture prong" at issue in the original instruction 9.

                                             12
No. 32103-7-111
State v. Romaneschi


he was breaking her bones, he knew he was hurting her through his actions. He

intentionally assaulted the child.

       The evidence supported the jury's verdict.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 





       Brown, A.C.J.




                                            13